Citation Nr: 1208019	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-04 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids. 

2.  Entitlement to an increased rating for a cervical spine disability, currently rated as 10 percent disabling. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1962 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's cervical spine disability rating from 0 to 10 percent disabling and denied an increased compensable rating for hemorrhoids.  

In October 2011, the Veteran testified before the Board at a hearing held at the RO.  A copy of the hearing transcript is contained in the claims file.  

In February 2012, a VA examination regarding the Veteran's claim for service connection for headaches was sent by the RO associated with the claims file, subsequent to the certification of the Veteran's appealed claims to the Board.  However, the new medical evidence is unrelated to the claims on appeal.  Thus, a remand for RO consideration of the evidence is unnecessary in this case and the Board may proceed with adjudication of the Veteran's claims.  See 38 C.F.R. § 19.37(b).

Also in February 2012, the Veteran submitted additional medical evidence that supports a claim for related to a low back disability, without a waiver of RO jurisdiction.  38 C.F.R. § 20.1304 (2011).  The evidence as it relates to his increased rating claim for a cervical spine disability is considered to be irrelevant or duplicative of the evidence already considered by the RO.

The issue of entitlement to a TDIU was not certified for appeal.  However, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), such issue is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  Therefore, as the evidence of record reflects that the Veteran has been unemployed since 2009, and he contends that his unemployability is due to his service-connected disabilities, the issue of entitlement to a TDIU is properly before the Board.  In that regard, the Board finds that further development is necessary as to the TDIU aspect of the increased rating claim. 

The issues of entitlement to an increased rating for hemorrhoids and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's cervical spine disability has been limited in forward flexion to 45 degrees, with a combined range of motion of 310 degrees, with no evidence of muscle spasm, guarding, or localized tenderness.  There have been no incapacitating episodes nor has any neurological impairment been demonstrated. 


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a rating in excess of 10 percent for the cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5242 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2007 letter, sent prior to the initial March 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The letter also advised the Veteran of the rating criteria applicable to his claim under the spinal criteria.

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In that regard, the Board notes that at his October 2011 hearing before the Board, he stated that he had received treatment for his back from the VA and from a private chiropractor.  When asked, he stated that the records from his chiropractor had already been sent in and associated with the file.  When reviewing the record, the Board notes that private chiropractic and VA treatment records have been associated with the file.  Thus, the Board finds that there are no outstanding records to require a remand in this case.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  

Additionally, the Veteran was afforded a VA examination in March 2008 and in February 2010 to assess the nature and current severity of his service-connected disabilities, to include his cervical spine disability.  In this regard, the Board finds that both VA examinations adequately address the criteria set forth in the rating schedule as the VA examiners' documented the range of motion of the cervical spine, determined whether there was any spasm or spinal abnormality, and addressed the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995).   Although at his hearing the Veteran stated that his cervical spine disability had worsened in severity, the Board finds that when reviewing the 2008 and 2010 VA examinations and the treatment records in this case, there is simply no indication of a worsening of his cervical spine disability such that a remand for a new VA examination would be warranted.  Specifically, the VA treatment records are negative for complaints or treatment relating to the cervical spine, and the two VA examinations, dated two years apart, show no significant worsening of the cervical spine both by the Veteran's reports and on physical examination.  Moreover, at the hearing, the Veteran reported similar symptoms and alleviation of symptoms as he did on March 2008 VA examination.  Thus, while he generally stated that he felt that his symptoms had worsened since the most recent VA examination, he did not provide the Board with any specific indication that the most current examinations and treatment records no longer adequately documented his current disability picture.  Additionally, the most recent VA examination, conducted in 2010, is not considered to be unduly remote.  As such, the Board finds that the medical evidence contained in the claims file is sufficient to decide the Veteran's increased rating claim and a remand for a VA examination is unnecessary in this instance.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6(2011). 

The Veteran's cervical spine disability (degenerative joint disease) has been rated as 10 percent disabling under Diagnostic Codes 5010-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  DC 5010 pertains to traumatic arthritis.  DC 5242 pertains to intevertebral disc syndrome and is rated using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011), DC 5242.  The other applicable diagnostic code is 5242, degenerative arthritis.

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (5236), cervical strain (5327), spinal stenosis (5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (5240), or spinal fusion (5241).  Specifically, the VA and private treatment records do not demonstrate that the Veteran has been diagnosed with any of those specific conditions.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour. 

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A maximum rating in this case of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

Turning to the evidence of record, on March 2008 VA examination, the Veteran reported that he used Advil as needed for back pain.  He reported symptoms of decreased motion, stiffness, and muscle spasm, as well as pain.  The pain was sharp to dull, and was mild and constant.  There was no radiating pain.  He experienced flare-ups of cervical spine pain every two to three weeks lasting from three days to a week, with severe pain.  He would take Advil for the pain.  Physical examination of the cervical spine was negative for any indication of spasm, atrophy, guarding or weakness.  There was evidence of pain with motion, as well as tenderness.  There was no evidence of muscle spasm or localized tenderness severe enough to result in abnormal gait or spinal contour.  The spine was normal in appearance.  Detailed motor examination was normal in the upper extremities.  Sensory examination was also normal.  Range of motion testing revealed forward flexion to 45 degrees, actively and passively, with no pain, extension to 30 degrees, with pain from 20 to 30 degrees, lateral flexion to 30 degrees, bilaterally, with pain, and lateral rotation to 60 degrees, bilaterally, with pain.  There was no indication of additional loss of motion on repetitive testing.  X-ray examination showed mild osteoarthritis changes in most cervical levels, with marginal sclerosis and spurring.  Posterior spurs impinged on the bony spinal canal at C5-6.  The diagnosis was degenerative joint disease of the cervical spine.  There were no significant effects on his occupation or activities of daily living due to the disability.  

VA treatment records dated from May 2008 to December 2010 are negative for complaints or treatment for the Veteran's cervical spine disability.  Indeed, active problem lists in May 2009 and in April 2010 list only that the Veteran had been diagnosed with degenerative joint disease.  

On February 2010 VA examination, the Veteran reported that he treated his neck pain with Naproxen or Ibuprofen.  He reported symptoms of neck pain as well as stiffness and limitation of motion.   He reported periodic numbness in the bilateral hands.  Physical examination revealed no abnormalities of the spine.  There was no guarding, spasm, or tenderness.  There was no ankylosis.  Range of motion of the cervical spine showed flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 40 degrees, right lateral flexion to 30 degrees, left rotation to 80 degrees, and right rotation to 70 degrees.  There was no evidence of pain on motion.  Neurological examination of the upper extremities showed no sensory loss or motor dysfunction in the upper extremities.  The diagnosis was degenerative disc disease with arthritis.  The associated problem was neck pain which affected his ability to reach for items.  In August 2010, the examiner clarified that he had tested the Veteran's range of motion of the cervical spine three times and that there had been no additional limitation of motion on repetitive testing.  

At his October 2011 hearing, the Veteran stated that he took pain medication for his neck pain daily.  He had mild to moderate pain, stated as a 3 out of 10 presently.  The pain was worse in the morning.  It was difficult for him to drive because he had pain when he turned his head.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

The Board finds that the limitation of motion of the Veteran's cervical spine, as shown on VA examinations in March 2008 and in February 2010, fall at most within the requirements for a 10 percent rating:  greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour.  Limitation of flexion of the cervical spine to 30 degrees or less, combined cervical motion of 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal spinal contour, are not shown.  38 C.F.R. § 4.71a, DC 5237.  Therefore, the General Rating Formula for Diseases and Injuries of the Spine cannot serve as the basis for an increased rating. 

As the Veteran is not entitled to an increased rating based upon limitation of motion of the cervical spine, the Board turns to the question of whether the Veteran is entitled to rating in excess of 10 percent based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS).  IDS (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months. Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

On VA examinations in March 2008 and in February 2010, the Veteran denied experiencing any incapacitating episodes as a result of his cervical spine disability in the past 12 months as defined by VA regulations.  The record otherwise does not demonstrate that the Veteran was prescribed bed rest by a physician.  Accordingly, the Board finds that he is not entitled to a rating higher than 10 percent based upon incapacitating episodes. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon his combined orthopedic and neurological manifestations.   However, as discussed above, the requirements for a higher rating for the orthopedic manifestations under the general rating formula have not been met.  The evidence does not demonstrate that at any time, limitation of flexion of the cervical spine was to 30 degrees or less, or that there was a combined cervical motion of 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal spinal contour. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Diagnostic Codes 8510 and 8511 provide the rating criteria for paralysis of the upper and middle radicular groups, and therefore neuritis and neuralgia of those nerves.  Complete paralysis of the those nerves, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, contemplates the complete loss or severe limitation of shoulder and elbow movements, with hand and wrist movements not affected, and the complete loss of abduction and rotation of the arm, flexion of the elbow, and complete loss or severe limitation of extension of the wrist.  Disability ratings of 20 percent, 40 percent and 50 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, for the major arm, and as 20, 30, and 40, for the minor arm, respectively.  38 C.F.R. § 4.124a, DCs 8510, 8511 (2011).  Diagnostic Codes 8610 and 8611 refer to neuritis of the upper and middle radicular group nerves, and DCs 8710 and 8711 refer to neuralgia of the upper and middle radicular nerves.

However, the Board finds that the criteria for separate ratings for any neurological disability have not been met.  On VA examination in March 2008, the Veteran denied experiencing neurological symptoms related to his neck.  There was no evidence of sensory or motor deficiencies in the upper extremities.  On VA examination in February 2010, although the Veteran reported having intermittent numbness in his hands, there was no evidence of any sensory or motor abnormality.  There was no finding of loss of reflexes, muscle atrophy, or other neurological disturbances to the upper extremities.  The findings in the medical records accordingly do not support a conclusion that the Veteran has radiculopathy, or that he has any other objective neurological symptoms related to his neck disability, including sensory disturbance.   The Veteran is thus not entitled to an increased rating for his neck disability based upon consideration of any neurologic residuals because there are no independently ratable neurologic residuals shown or diagnosed by the treating and examining physicians. 

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202 (1995).   In that regard, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 10 percent.  Specifically, there is no indication that the Veteran's limitation of motion of the cervical spine on flare-ups results in forward flexion of the spine to less than 30 degrees or a combined range of motion of less than 170 degrees.  Rather, range of motion testing has shown no additional loss on repetitive testing and the treatment records are absent for findings of a more severe loss of range of motion on flare-ups.

III.  Other Considerations

In this case, the Board is remanding the Veteran's claim for a TDIU to further develop the record.  Thus, a discussion of his claim for TDIU is not appropriate with regard to his claim for increased rating for a cervical spine disability as that issue has been deferred.  Therefore, the Board will determine whether higher ratings for the Veteran's cervical spine disability should be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical spine disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's cervical spine disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, a rating in excess of 10 percent has not been warranted for the Veteran's cervical spine disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for a cervical spine disability is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for hemorrhoids and for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

With regard to his claim for an increased rating for hemorrhoids, the Veteran contended at his 2011 hearing that he took medication for his hemorrhoids at least every other day.  He had had two previous hemorrhoidectomies.  The Board observes that the Veteran last underwent a VA examination concerning his hemorrhoids in March 2008.  In that regard, although the Veteran's hemorrhoids were briefly discussed at his February 2010 VA examination, no real subjective or objective findings were noted.  Moreover, the Veteran stated that his hemorrhoids are frequent, one element necessary to warrant a higher rating under 38 C.F.R. § 4.114, DC 7336 (2011).  Thus, because the Veteran states that his hemorrhoid disability has worsened since his last thorough VA examination in 2008, and because the Board finds the 2008 VA examination to be remote, the Board finds that a new VA examination is necessary in order to fairly adjudicate his claim.  

With regard to his claim for a TDIU, as stated above, a claim for TDIU was raised by the record because evidence of unemployability was submitted at the same time the Veteran was appealing his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's TDIU claim is intertwined with his claim for increased rating for hemorrhoids, as the outcome of that claim will impact his claim for TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the Veteran's claim of entitlement to a TDIU is deferred pending the readjudication of his increased rating claim.  On remand, the RO should conduct all appropriate development, to include obtaining any outstanding treatment records referable to his service-connected disabilities and securing an opinion as to the effect his hemorrhoids have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for increased rating for hemorrhoids and for a TDIU.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the requested development is completed, schedule the Veteran for an examination to determine the current nature and severity of his hemorrhoids.  Specifically, the examiner should state whether the Veteran's hemorrhoids are large or thrombotic, whether they are irreducible, and whether there is excessive redundant tissue evidencing frequent recurrences.  The examiner should also stated where there is persistent bleeding with secondary anemia, or whether fissures are present.  Lastly, the examiner should state effects the Veteran's hemorrhoids have on his ability to obtain or maintain substantial employment.  Any opinion provided should be supported by a full rationale.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for an increased rating for hemorrhoids and for a TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


